SHORTESS, Judge,
dissenting.
It seems fairly obvious to me that plaintiff has been denied equal protection of the law. The trial court’s reasons for judgment show that plaintiff intended to operate an uncomplicated commercial establishment on subject property. Yet the trial court found, and the majority here affirms, that plaintiff’s business would endanger the health and safety of the adjacent residents.
The record shows that plaintiff intends to operate a plumbing supply house during reasonable hours, to employ up to 13 people, to operate three to four trucks, and to receive 35 to 40 material deliveries per month. In my opinion, a finding that such a business creates a hazard to the health and safety of adjacent residents is clearly wrong.
Accordingly, I dissent.